Citation Nr: 0732180	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for an ulcer disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD, a 
bilateral foot disorder, and an ulcer disorder.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.   In July 2007, the veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  

At his July 2007 personal hearing, the veteran indicated a 
desire to seek VA compensation for dental trauma and/or loss 
of teeth during military service.  The RO is requested to 
take appropriate action on this pending informal claim for VA 
benefits.  See 38 C.F.R. § 3.155 (2007).  

The issues of service connection for an ulcer and a bilateral 
foot disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence of a current diagnosis of PTSD has not 
been presented.  





CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The March 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  At his July 2007 personal hearing, the veteran stated 
he would provide additional evidence in support of his claim, 
and requested an additional 30 days to provide such evidence 
to VA.  As more than 30 days have passed, and no such 
additional evidence has been received, the Board must 
consider the claim on the record currently before it.  
"[T]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which does not reflect competent evidence showing a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The records otherwise satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claim of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the United States Court of 
Appeals for Veterans Claims stated, "If the veteran engaged 
in combat, his/her lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors").  If the veteran was not engaged in combat, 
he/she must introduce corroborative evidence of his/her 
claimed in-service stressors.  

In the present case, the veteran alleges stressors involving 
handling Agent Orange and other herbicides during service in 
Vietnam, and witnessing the death of some fellow soldiers in 
Germany.  At his July 2007 personal hearing, he stated he 
would file a statement describing his stressor events in more 
detail; however, to date, no such statement has been received 
from the veteran.  Nevertheless, because this Board decision 
is predicated on the lack of a current diagnosis of PTSD, 
verification of the veteran's alleged stressor events is not 
required at this time.  

VA outpatient treatment records dating from approximately 
2003 have been obtained, and these records do not reflect a 
current diagnosis of PTSD.  While the veteran reported 
feeling down, depressed, or hopeless on VA clinical review in 
March 2004, a diagnosis of PTSD was not made at that time.  
The veteran has not otherwise submitted other medical 
evidence of a diagnosis of PTSD.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for PTSD.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the present case, VA medical treatment records do 
not reflect a current diagnosis of PTSD.  Hence, service 
connection for PTSD is not warranted.  

The veteran has asserted that a current diagnosis of PTSD is 
warranted based on his in-service stressors.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, service connection for PTSD must be denied, as 
the Board finds that the preponderance of the evidence is 
against a current diagnosis of such a disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The veteran seeks service connection for an ulcer and a 
bilateral foot disorder.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be awarded for certain 
disabilities, such as peptic ulcers, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  

At his July 2007 personal hearing, the veteran stated he 
sought VA treatment for his feet and gastrointestinal 
complaints within a few years after military service 
separation in 1969.  Records in the claims folder indicate he 
contacted the Atlanta VA RO in the early 1970's to apply for 
various VA benefits, but do not indicate any medical 
treatment afforded him at that time.  While the RO has 
obtained the veteran's VA medical treatment records from the 
Atlanta VA Medical Center, these records date only from 2003 
forward.  Furthermore, the record is unclear as to whether no 
prior treatment records exist, or whether they were not 
requested by the RO.  In light of this, the Board finds 
another request for the veteran's pre-2003 VA medical 
treatment records, if any, is warranted.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006).  This duty includes 
obtaining pertinent medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any and all 
outstanding VA treatment records 
concerning the veteran from any VA Medical 
Center or VA Outpatient Clinic within the 
state of Georgia, to include any records 
reflecting care prior to 2003.  If no such 
records are available, this fact should be 
noted for the record.  

2.  After the above development is 
completed, the RO should review the record 
and determine if any additional 
development is required, to include a VA 
medical examination and/or opinion, 
pursuant to 38 U.S.C. § 5103A.  When the 
development requested has been completed, 
as well as any other development found 
necessary by the RO, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand order, the Board offers no opinion regarding 
the ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


